DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/18/2022 in which Applicant lists claim 20 as being cancelled, claims 3-19 as being withdrawn, claim 2 as being original, and claims 1 and 21 as being currently amended. It is interpreted by the examiner that claims 1-19 and 21 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
At least claim 1 is allowable. The restriction requirement among Groups I-VIII, as set forth in the Office action mailed on 12/8/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/8/2021 is withdrawn.  Claims 3-19, directed to Groups II-VIII are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 5/18/2022 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 2/18/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 13-15 of the remarks, filed 5/18/2022, with respect to the rejection in view of Kobayashi et al. (US 2007/0132994 A1) and Ribes et al. (US 6243189 B1) not disclosing the amended limitations of claims 1 and 21 have been fully considered and are persuasive.  Therefore, the rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 21 are allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an apparatus/method including a first relay optical system including a first off-axis parabolic mirror and a second off-axis parabolic mirror, the first off-axis parabolic mirror being arranged in an optical path from the first scanner to the objective lens and reflecting the light beam deflected by the first scanner, and the second off-axis parabolic mirror reflecting the light beam reflected in the first off-axis parabolic mirror,
wherein a second direction that corresponds to a longitudinal direction of the slit is along a direction that corresponds to a geometric symmetry axis of the first off-axis parabolic mirror, as generally set forth in claim(s) 1 and 21, the device including the totality of the particular limitations recited in claim(s) 1 or 21.
Claims 2-19 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/2/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872